DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 12/26/2019. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings submitted are acknowledged and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted has been considered by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-2, 4-5, 7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat et al. [US 20070058402 A1] in view of Park [US 20200136512 A1].
1.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A],
An image display apparatus comprising:
a power supply (Fig. 4A) comprising a converter (of Fig. 4, via Qb1-Qb4) including at least one switching element and configured to supply power; wherein the power supply is configured to 
wherein the power supply is further configured to operate in a first mode (as Discontinuous Current Mode) or a second mode (as Continuous Current Mode) according to a load at an output terminal of the converter, wherein in the first mode the switching operation is continuously performed by the at least one switching element (as Qb1, see para. 0054, 0060), and in the second mode the switching operation is discontinuously performed by the at least one switching element (as Qb3, see para. 0054, 0060).
Shekhawat fails to disclose, a display.
Park [US 20200136512 A1] teaches [Fig. 1, 8], a display. (see paras. 0008, 0024, 0058-0059,0062, 0065, 0081, 0151-0154)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Shekhawat to include the display of Park, because it provides improved visualization.

2.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 1, wherein the power supply further comprises a controller (30) configured to control the converter, and wherein the controller is configured to determine a mode of operation (as switching mode of operation) of the power supply as the first mode or the second mode according to the load at the output terminal of the converter.



5.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 4, wherein, in the first mode, the at least one switching element continuously performs the switching operation during the first half cycle and the second half cycle. (see Fig. 4A)

7.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 2, wherein the power supply further comprises a DC terminal voltage detector (of 44) configured to detect a voltage at an output terminal of the converter. (see para. 0019-0021, 0158)
Shekhawat fails to disclose, wherein the controller is further configured to determine the mode of operation as the second mode when the voltage at the output terminal of the converter is equal to or higher than a first preset level, and wherein the controller is further configured to determine the mode of operation as the first mode when the voltage at the output terminal of the converter is lower than the first preset level and equal to or higher than a second preset level that is lower than the first preset level.


Park [US 20200136512 A1] teaches [Fig. 1, 8], wherein the controller is further configured to determine the mode of operation as the second mode when the voltage at the output terminal of the converter is equal to or higher than a first preset level, and wherein the controller is further configured to determine the mode of operation as the first mode when the voltage at the output 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Shekhawat to include the arrangement of Park, because it provides converter power efficiency and reduces power loss.

14.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 1, wherein the converter comprises: a first diode element (as diode of Qb3) and a first switching element (as switch of Qb3) connected in series with each other; and a second diode element (as diode of Qb4) and a second switching element (as switch of Qb4) connected in series with each other and in parallel with the first diode element and the first switching element.

15.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 14, wherein the converter further comprises: a first inductor (53) disposed between a first node and an input terminal, wherein the first node is disposed between the first diode element and the first switching element; and a second inductor (55) disposed between a second node and the input terminal, wherein the second node is disposed between the second diode element and the second switching element.

16.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], An image display apparatus comprising:  a power supply (as Fig. 4A) comprising a converter (of Fig. 4, via Qb1-Qb4) including at least one switching element and configured to supply power, wherein the power supply is 
 Shekhawat fails to disclose, a display including an organic light emitting diode (OLED) panel; according to an image displayed on the display.

Park [US 20200136512 A1] teaches [Fig. 1, 8], a display including an organic light emitting diode (OLED) panel; according to an image displayed on the display. (see paras. 0008, 0024, 0058-0059,0062, 0065, 0081, 0151-0154)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Shekhawat to include the display of Park, because it provides improved visualization.

17.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 16, wherein the power supply further comprises a controller (30) configured to control the converter, and wherein the controller is configured to determine a mode of operation (as switching mode of operation) of the power supply as the first mode or the second mode.
Shekhawat fails to disclose, according to the image displayed on the display.
Park [US 20200136512 A1] teaches [Fig. 1, 8], according to the image displayed on the display. (see paras. 0008, 0024, 0058-0059,0062, 0065, 0081, 0151-0154)
.

Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat et al. [US 20070058402 A1] in further view of Park [US 20200136512 A1] and SHIMOMUGI et al. [US 20140320059 A1].
3.    Shekhawat fails to disclose, The image display apparatus of claim 2, wherein the controller is further configured to determine the mode of operation as the first mode when the load at the output terminal of the converter is equal to or higher than a first level, or as the second mode when the load at the output terminal of the converter is lower than the first level.
SHIMOMUGI et al. [US 20140320059 A1] teaches [Fig. 5], wherein the controller is further configured to determine the mode of operation as the first mode when the load at the output terminal of the converter is equal to or higher than a first level, or as the second mode (as discontinuous current mode) when the load at the output terminal of the converter is lower than the first level. (para. 0128)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Shekhawat to include the control arrangement of SHIMOMUGI, because it provides an improved response to changes in load demand.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat et al. [US 20070058402 A1] in further view of Park [US 20200136512 A1] and Zudrell-Koch [US 20150028778 A1].
6.    Shekhawat et al. [US 20070058402 A1] discloses [Fig. 4A], The image display apparatus of claim 2, wherein the power supply further comprises an input voltage detector (40) configured to detect an input AC voltage of input AC power, and wherein the controller is further configured to determine the mode of operation. (see para. 0002, 0022, 0054, 0060)

Shekhawat fails to disclose, the controller is further configured to determine the mode of operation as the second mode when the input AC voltage is equal to or higher than a preset level.

Zudrell-Koch [US 20150028778 A1] teaches [Figs. 1, 5b], the controller is further configured to determine the mode of operation as the second mode when the input AC voltage is equal to or higher than a preset level. (see para. 0040, 0070-0073)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Shekhawat to include the control arrangement of Zudrell-Koch, because it provides an improved mode transition response.

Conclusion
Allowable Subject Matter
Claim(s) 8-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/Examiner, Art Unit 2838